         Case 20-33697 Document 192 Filed in TXSB on 10/20/20 Page 1 of 2




                                   BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

    In re:                     §                                  Case No. 20-33697
                               §
    BRAHMAN RESOURCE PARTNERS, §                                  Chapter 11 (DRJ)
    LLC,                       §
    et al.,                    §                                  (Jointly Administered)

             Debtors. 1

                 UNITED STATES TRUSTEE’S EXHIBIT AND WITNESS LIST

         COMES NOW Henry G. Hobbs, Jr., the Acting United States Trustee for Region 7 (the

 “U.S. Trustee”), by and through the undersigned counsel, who respectfully files this Exhibit and

 Witness List for the electronic hearing to be held on October 21, 2020 at 10:00 a.m. (prevailing

 Central Time) before the Honorable Judge David R. Jones, Chief United States Bankruptcy Judge,

 515 Rusk Street, Courtroom 400, Houston, TX 77002.

                                                  EXHIBITS

Ex.                   Description                       Offered       Objection       Admitted/       Disposition
 #                                                                                      Not
                                                                                      Admitted
1     Any pleadings, reports, exhibits,
      transcripts, proposed orders, Court
      orders, or other documents filed in the
      above-captioned bankruptcy case.
2     Any exhibit introduced by any other
      party.
3     Rebuttal or impeachment exhibits as
      necessary.




1 The debtors and debtors in possession these chapter 11 cases, along with the last four digits of their respective
Employer Identification Numbers, are as follows: Brahman Resource Partners, LLC (7253); and BRP Vista Grande,
LLC (1481). The Debtors’ service address is: 8900 Eastloch Dr., Suite 235, Spring, Texas 77379.




                                                         1
        Case 20-33697 Document 192 Filed in TXSB on 10/20/20 Page 2 of 2




                                           WITNESSES

The U.S. Trustee may call the following witnesses at the hearing:

       1. Rebuttal witnesses as necessary.

       2. Any witness listed by any other party.

       3. Any witness required to establish the foundation for admission of any exhibit or other

document.

       The U.S. Trustee reserves the right to amend or supplement this Exhibit and Witness List

as necessary in advance of the hearing.



Dated: October 20, 2020                                Respectfully Submitted,

                                                       HENRY G. HOBBS, JR.
                                                       ACTING UNITED STATES TRUSTEE
                                                       REGION 7, SOUTHERN and WESTERN
                                                       DISTRICTS OF TEXAS

                                                       By: /s/ Jayson B. Ruff
                                                       Trial Attorney
                                                       Michigan Bar No. P69893
                                                       515 Rusk, Suite 3516
                                                       Houston, TX 77002
                                                       Telephone: (713) 718-4650 x 242
                                                       Fax: (713) 718-4670




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served by electronic means
on all PACER participants on October 20, 2020.

                                              /s/ Jayson B. Ruff
                                              Jayson B. Ruff




                                                   2
